Citation Nr: 0201717	
Decision Date: 02/21/02    Archive Date: 02/25/02

DOCKET NO.  96-50 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Clayte Binion, attorney


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to April 
1946.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1997 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) denying a total disability rating based on 
individual unemployability (TDIU), among other actions.  
During the pendency of this appeal, jurisdiction was 
transferred to the Waco, Texas, VA RO.

In an April 1999 decision, the Board denied TDIU.  The 
veteran appealed the decision to The United States Court of 
Appeals for Veterans Claims (the Court).  In February 2001, 
the Secretary filed a motion to vacate the Board decision and 
remand it for compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  In April 2001, the veteran's attorney filed a 
response, stating that the veteran agreed with the 
Secretary's motion.  The Court granted the Secretary's motion 
in May 2001.

The case has been returned to the Board for further appellate 
review. 


FINDINGS OF FACT

1.  All evidence necessary to equitably adjudicate 
entitlement to TDIU is of record.

2.  The veteran's only service-connected disability is 
deformity of the right fifth finger, which is currently rated 
as 10 percent disabling.

3.  The veteran has two years of high school education and a 
General Equivalency Degree (GED).  His usual occupation was 
as a furniture upholsterer and, subsequently, as a real 
estate salesman; he last worked full-time in 1976.

4.  The veteran has experience in taxidermy, oil painting, 
auto sales, sign making and clock making.  Most recently, he 
has worked as a sign maker and clock maker.

5.  The veteran has nonservice-connected disabilities, 
primarily arthritis of multiple joints including the back, 
shoulder, neck, elbow and wrist and possible epilepsy.  

6.  The service-connected deformity of the right fifth finger 
is not shown to preclude all substantially gainful employment 
which the veteran could reasonably be expected to obtain and 
retain.

7.  As of the time of filing a claim for TDIU in December 
1996, the veteran was incarcerated in a state penal 
institution after conviction of a felony and was still 
incarcerated in 1998.


CONCLUSION OF LAW

The veteran is not totally disabled nor is he unemployable by 
reason of service-connected disability.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.321(b)(1), 3.340, 3.341, 4.15, 4.16, 4.19, 4.20, 4.71(a), 
Diagnostic Code 5156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A July 1952 VA examination report shows that the veteran was 
right-handed.  The veteran reported that he had sustained an 
injury in service, which subsequently became infected.  The 
examiner stated that the right fifth finger lacked 10 to 
15 degrees of full extension.  He noted that full flexion was 
possible, but that there was a slight weakness of the finger.  
He stated there was increased prominence of the metacarpo-
phalangeal joint and an abnormal extensor tendon.  The 
examiner noted there was slight muscle atrophy.  He stated 
that the function and grip of the hand was "quite 
satisfactory."

In a letter received in March 1980, the veteran reported that 
he had not been steadily employed since 1977.  He stated that 
he had little use of his right hand and arm and could perform 
little or no "back work" requiring lengthy standing, 
bending or lifting.  He also noted that he had had several 
epileptic seizures.

The record reflects that the veteran had been incarcerated 
for a number of years following a conviction for a felony.  
His treatment records from the Texas Department of 
Corrections (TDC), which date from November 1972 to September 
2000, show only one complaint of pain which might have been 
attributed to the deformed finger.  In June 1979, it was 
noted that he was a diagnosed epileptic who was on 
medication.  In October 1979, he was received at a diagnostic 
unit with a history of epilepsy.  It was noted that he was 
unable to provide the names of any "freeworld" medical 
practitioner to verify the diagnosis and had been treated 
only by inmate jail doctors.  In November 1979, the examiner 
noted that the veteran had a deformity of the right fifth 
metacarpophalangeal joint.  In January 1980, it was noted 
that he had pain in his right hand, shoulder and back; the 
finger was not specifically mentioned.

The veteran's medical records from TDC show that he was 
treated successfully with medication for complaints of pain 
associated with arthritis, including back and right shoulder 
pain.  There are few references to the exact nature of the 
veteran's complaints other than occasional references to 
complaints of low back, right shoulder and elbow pain and 
very occasional references to complaints of right hand pain, 
without specific mention of the right fifth finger.  In 
November 1995 and March 1996, it was noted that the veteran 
had a history of chronic arthritic pain which had been helped 
with Motrin.  In July 1996, the veteran was seen for 
complaints of pain in his little finger, elbow and shoulder, 
presumably right; no findings were reported.  Later that 
month, it was reported that he had chronic venous stasis 
dermatitis of the right foot.  Those records do not show any 
hospitalizations or outpatient treatment specifically because 
of the deformed finger.

The veteran submitted a claim for TDIU in December 1996.  He 
reported that he had worked as a real estate salesman in 1947 
and 1948.  In response to a question about date(s) of 
hospitalization, he reported that he had outpatient 
treatment.  He indicated had been self-employed in furniture 
upholstery from January 1950 to November 1975 and had worked 
as an upholsterer for a furniture maker from November 1975 to 
June 1976.  He reported that he had last worked full-time in 
1976 and became too disabled to work in 1978.  He stated that 
he had not left his last job because of disability and did 
not expect to receive workers compensation or disability 
retirement.  The veteran stated that he had not tried to 
obtain employment or had any education since he became too 
disabled to work.  He reported that he had finished two years 
of high school.

X-rays of the veteran's right hand made in January 1997 at 
the TDC, revealed severe arthritic changes involving the 
metacarpal phalangeal joint of the fifth finger, with slight 
nonspecific joint space narrowing elsewhere in the hand, but 
without evidence of any significant osteopenia and no bony 
erosions.  The impression was probable post-traumatic 
arthritis, without other significant findings.  There were 
slight degenerative changes in the wrist; the elbow joint was 
described as unremarkable, but there were calcifications 
along the margin of the lateral epicondyle, probably related 
to an old trauma.

During a February 1997 VA examination, which took place at a 
Texas Department of Corrections prison, it was recorded that 
the veteran had gone to the tenth grade and received a GED.  
The examining VA physician stated that he had reviewed and 
considered the veteran's claims file and the medical chart 
from the Department of Corrections.  He noted that it had 
been recorded that the veteran had been on medication for 
blood pressure and arthritis but had not been on any 
medication for eight months, because under the regulations at 
the prison he had to obtain the medication early in the 
morning and that he did not want to get up early to do so.  
The veteran reported that in 1978, while out of prison, he 
was put on medication for possible seizures.  He stated that 
they were probably related to alcohol and noted that he had 
not taken medication for seizures since 1978 and did not have 
seizures.

The veteran reported that he had been initially imprisoned 
for approximately 13 months in 1950.  Following that period 
of imprisonment, he stated he had worked as a taxidermist.  
The veteran stated he was in prison from 1956 to 1960.  
Following that period of imprisonment, he stated he had sold 
cars.  The veteran reported he was again imprisoned from 1961 
to 1970 and that after that period of imprisonment he did oil 
painting and taxidermy.  He stated he served another prison 
term from 1972 to 1975.  At that time, he stated that his 
current period of imprisonment, which was recorded to have 
begun in 1977, was for aggravated robbery.  He reported that 
he would be considered for parole in September 1998.

In another part of the history that the veteran reported, it 
was recorded that when the veteran first came to prison 
"this time," he had initially worked in the prison 
upholstery shop, but, since 1989, he had worked in the sign 
shop, making posters and signs.  He was scheduled to work in 
the sign shop 35 or 40 hours a week but actually worked in 
the sign shop about six hours a week.  The veteran stated 
that the rest of the time, he painted on canvas and made 
clocks, selling the paintings and clocks in the craft shop.

When examined, the veteran reported that he had no pain in 
his right hand.  The VA examiner stated the veteran was able 
to touch his thumb to all fingers on both hands and able to 
made a fist with and without his thumb inside the palm.  He 
stated the right knuckle was approximately twice its normal 
size, and raised up, with some slight downward depression of 
the right proximal phalanx of the fifth digit.  The VA 
examiner stated that the veteran had full range of motion of 
the right fifth finger, which he noted was equal to that of 
the left fifth finger.  He noted there was no atrophy of the 
muscles, and that the veteran had a full range of motion of 
the wrists, hands and fingers, elbows, shoulders, and neck.  
The VA examiner reported that there was no tenderness, muscle 
spasm, or deformity of the spine on examination.  There was a 
full range of motion of the hips, knees and ankles.  A review 
of x-rays of the veteran's right hand, elbow and wrist, and 
older x-rays of the veteran's lumbar spine, led to a 
conclusion that the veteran had multi-joint degenerative 
joint disease, in addition to the old service-connected 
injury to the right fifth finger.  The VA examiner noted that 
this conclusion was made by him and two other physicians.

The VA examiner stated that there was no functional 
impairment from the right fifth finger injury.  He noted that 
he and the other two physicians had determined that the 
veteran had limitations due to the multiple joint arthritis, 
which he stated they all agreed was entirely due to his age.  
He added that they agreed that there was no relationship 
between the multiple joint arthritis in the back, shoulder, 
neck, elbow, and wrist and the service-connected right 
metacarpal injury.  The examiner stated that, in his opinion, 
the veteran was probably too old to hold any kind of 
meaningful employment, but that he was presently working, 
painting pictures, assembling clocks, and printing signs and 
posters for the prison.

In his substantive appeal, submitted in September 1997, the 
veteran stated that contrary to the report of the VA 
examiner, he was not working as an artist and a clock 
assembler, as he was physically unable to perform the tasks 
due to his "traumatic arthritis," which he claimed was the 
result of his service-connected fifth finger disability.  The 
veteran also stated that his treatment throughout his 
incarceration, as reflected in the records from the TDC, 
discussed above, had been for his fifth finger deformity with 
traumatic arthritis and multiple joint arthritis of the back, 
shoulder, neck, elbow, and wrist.

Medical treatment records from Dr. M.P., dated between 
December 1982 to September 2000, do not show any treatment 
for the service-connected deformity of the right fifth 
finger.  VA outpatient treatment reports, dated from October 
2000 to January 2001, do not show any treatment for the 
service-connected deformity of the right fifth finger.

In a January 2001 statement, a VA physician stated that the 
veteran had a history of hypertension, congenital absence of 
the left testis, and history of inguinal hernia and urinary 
tract infection.  She stated that October 2000 x-rays of the 
cervical, thoracic, and lumbar spine showed joint disease of 
the cervical and lumbar spine and a mixture of degenerative 
joint disease and rheumatoid arthritis of the thoracic spine.  


II.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the June 1997 rating decision on appeal and 
the July 1997 supplemental statement of the case, the RO 
informed the veteran of the criteria and evidence necessary 
to establish TDIU.  In the July 1997 supplemental statement 
of the case, the RO also included the pertinent regulations 
that applied to the veteran's claim.  Also, in January 1998, 
the Board remanded the issue of entitlement to TDIU for the 
veteran to be provided an adequate statement of the 
applicable regulations, specifically, 38 C.F.R. § 4.16(a) and 
(b).  Correspondence copies of each of these determinations 
were mailed to the veteran's accredited representative at 
that time, the Texas Veterans Commission.  These 
determinations were not returned by the United States Postal 
Service as undeliverable; thus, the veteran and his 
representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

In a February 1998 letter to the veteran, the RO requested 
that the veteran submit or identify any additional new 
evidence that would show that his service-connected deformity 
of the right fifth finger prevented him from engaging in 
substantially gainful employment.  The RO requested that such 
evidence be submitted within 60 days.  In May 1998, the RO 
issued a supplemental statement of the case, wherein it 
provided the veteran with the provisions of 38 C.F.R. 
§ 4.16(a) and (b) and explained its reasons and bases for 
denying the veteran's claim for TDIU.  

In a July 1998 letter to the veteran, the RO gave the veteran 
another opportunity to submit additional evidence showing 
that the service-connected deformity of the right fifth 
finger prevented him from engaging in substantially gainful 
employment.  The RO requested that this evidence be received 
within 60 days.  In November 1998, the RO issued a 
supplemental statement of the case, wherein it provided the 
veteran with the provisions of 38 C.F.R. § 4.16(a) and (b) 
and explained its reasons and bases for denying the veteran's 
claim for TDIU.  In December 1998, the veteran stated he had 
no additional evidence to submit.

As to obtaining relevant records, the Board notes that all 
the records from the TDC have been obtained.  The record 
reflects that requests were made in February 1980 and 
December 1996 by VA to the TDC in order to obtain the medical 
records for treatment that the veteran had received.  
Following the February 1980 request, VA received treatment 
records from TDC dated from June 1979 to January 1980.  The 
veteran submitted treatment records from TDC, dated from 
November 1972 to September 1995.  Following the December 1996 
request, VA received treatment records from TDC dated from 
October 1979 to January 1997.  

In February 2001, the veteran submitted a VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, authorizing VA to obtain 
treatment records from Dr. M.P., who worked at the TDC.  He 
stated that these records were dated between 1998 and 2000.  
He also informed VA that they should obtain outpatient 
treatment reports from the VA facility in Fort Worth, Texas.  
The record shows that records, dated from December 1982 to 
September 2000, from TDC were received in May 2001.  Attached 
to these records was a copy of the VA Form 21-4142 that the 
veteran had submitted in February 2001.

The record shows that in February 2001, VA attempted to 
obtain treatment reports from the VA facility in Fort Worth, 
Texas.  Records dated from October 2000 to January 2001were 
received that same month from the VA facility.  Attached to 
the request was a note that stated that these were all the 
records that pertained to the veteran.

In an October 2001 letter, the Board provided the veteran 
another opportunity to submit additional argument and 
evidence in support of his claim.  The Board informed the 
veteran's attorney that if he submitted "newly submitted" 
evidence, the veteran would need to waive initial 
consideration by the RO if he wanted the Board to first 
consider the evidence.  The record reflects that in a 
November 2001 letter, the veteran's attorney stated the 
following:

The veteran has delivered to me VA Form 
21-4142 authorizing the release of 
medical records from a Texas state 
agency.  Under the [VCAA], the Secretary 
is required to make reasonable efforts to 
obtain relevant records (including 
private records) that the claimant 
adequately identifies to the Secretary 
and authorizes the Secretary to obtain.  
[Citations omitted.]  Accordingly, the 
veteran requests the Board to return or 
remand his claim to the VARO [in] Waco so 
that the agency of original jurisdiction 
(AOJ) may provide the notice and claims 
assistance required by the VCAA . . . .

The attached VA Form 21-4142 is a copy of the one that the 
veteran had previously submitted, wherein he authorized VA to 
obtain the treatment records from Dr. M.P., dated from 1998 
to 2000.  As stated above, those records have been requested 
by VA and have been obtained and associated with the claims 
file.  There is nothing in the record to indicate that the 
records received were incomplete.  The Board notes that many 
of the records received from Dr. M.P. were duplicates of 
those received by VA from TDC, as it is clear that TDC is her 
employer.  Thus, the Board need not remand the claim to 
obtain these records, as they are of record.

Finally, in accordance with its duty to assist, the RO had 
the veteran undergo a VA examination related to his claim.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

III.  Criteria & Analysis

Disability evaluations are intended to compensate for the 
average impairment of earning capacity resulting from 
service-connected disabilities, insofar as can practicably be 
determined.  They are primarily established by comparing 
objective examination findings with the criteria set forth in 
the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2001).  Although review of the 
recorded history of a service-connected disability is 
important in making a more accurate evaluation, see 38 C.F.R. 
§ 4.2 (2001), the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  The existence or degree of nonservice-connected 
disabilities or previous unemployability status will be 
disregarded where the percentages referred to in this 
paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  For this purpose, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(including but not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. § 
4.16 (a).

The veteran does not meet the schedular criteria for TDIU 
benefits, as he has only one service-connected disability and 
it is rated at 10 percent.  See 38 C.F.R. § 4.16(a).  The 
rating is based on severe deformity of his service-connected 
finger being equivalent to amputation at, or proximal to, the 
proximal interphalangeal joint.  A higher rating would 
require a disability equivalent to amputation with metacarpal 
resection, with more than one-half of the bone lost.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5156.  The maximum rating, 
based on average impairment of earning capacity, that could 
be assigned for the finger deformity is 20 percent.  See id.  
This would be the case even if the right fifth finger 
deformity were rated on some other basis, such as limitation 
of motion or functional impairment.  Service connection is 
not in effect for any other disability.  Therefore, he has no 
legal merit to the claim based upon schedular requirements.  
However, if the veteran's service-connected disability, 
standing alone, is sufficiently severe to prevent him from 
securing and following a substantially gainful occupation, he 
may still be granted a total disability rating on an 
extraschedular basis.  See 38 C.F.R. § 4.16(b).

In a January 1998 decision, the Board denied service 
connection for multiple joint arthritis of the back, right 
shoulder, neck, right elbow, and right wrist as being 
secondary to the service-connected deformity of the right 
fifth finger.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of TDIU.  The Board notes, at the outset, that the 
record contains no opinion by a qualified professional that 
the veteran is unemployable by reason of his service-
connected disability.  In fact, the only opinion by a 
qualified professional that relates to the veteran's ability 
to work is one that is against the veteran's claim that he is 
unemployable as a result of the service-connected deformity 
of the right fifth finger.  Specifically, in the February 
1997 VA examination report, the examiner stated, "It is my 
professional opinion that this veteran is probably too old to 
hold any kind of meaningful job."  He noted that the veteran 
was presently painting pictures, assembling clocks, painting 
signs, and making posters in the prison.  The Board finds 
that such evidence is against the veteran's claim that he 
cannot work solely as a result of the service-connected 
deformity of the right fifth finger.

The evidence does not demonstrate that, were the veteran not 
incarcerated, that he would be unable to secure and follow a 
substantially gainful occupation as the result of his finger 
disability.  Other than the veteran's own assertions, there 
is no evidence that his finger disability alone prevents him 
from engaging in substantially gainful employment.  The 
veteran held what appears to have been substantially gainful 
employment during and between periods of imprisonment.  The 
veteran's multiple nonservice connected disabilities, his 
age, and his incarceration are not factors that may be 
considered to support his claim.  The Board notes that the 
veteran was recently granted pension benefits.  

With respect to specific consideration of the extraschedular 
criteria, a review of the record reveals that the RO 
expressly considered referral of the case to the Director of 
the Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. §§ 3.321(b)(1), 4.16(b) 
(2001).  When a veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, and he/she fails to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a), the 
rating board should submit the case to the Director of 
Compensation and Pension Service extraschedular 
consideration.  38 C.F.R. § 4.16(b).  The governing criteria 
for such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1); see also Fisher v. Principi, 4 Vet. 
App. 57, 59-60 (1993) and VAOGCPREC 75-91 (1991).

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  The Court has further held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

In the May 1998 and November 1998 supplemental statements of 
the case, the RO stated that the veteran's disability picture 
was not found to be so unusual or exceptional to render 
impractical the regular standards and the extraschedular 
provisions.  The Board has reviewed the record with these 
mandates in mind and finds no basis for further action on 
this question.  See VAOPGCPREC. 6-96 (1996).  The veteran has 
not alleged, and the evidence does not establish, frequent 
periods of hospitalization for the service-connected 
deformity of the right fifth finger.  Although there is 
evidence of unemployability, that status has been attributed 
to numerous conditions, which are not service connected.  The 
effect of impairment due to the nonservice-connected 
disabilities may not be considered.  

The evidence against TDIU benefits clearly outweighs that 
supporting the claim.  Accordingly, the Board finds that the 
veteran is not unemployable solely because of his service-
connected deformity of the right fifth finger, and that a 
TDIU rating is not warranted for the reasons stated above.


ORDER

Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disability is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

